The opinion of the court was delivered
by Lowrie, J.
We are entirely unable to regard this arrangement, relied on here by the defendant, as an actual substitution of one security for another: even though Miles Boyles went to the plaintiff below at the request of Reed. He was not treating for the benefit of Reed, but of himself, and perhaps, Martin Boyles. He wanted to have property in which he claimed some interest, released from the attachment, and also some of Martin Boyles’s. He proposed a certain sum for this, and the proposal was accepted, and a time and place fixed for receiving the money and executing a release. •
In all this Reed was no party, and had no interest. He had the simple duty of keeping the property until released by due course of law. He had no right to give it up on the report of an expected release. The most that can be made of the matter is, that Miles Boyles, for the benefit of himself and Martin Boyles, contracted for a release of securities to be executed on his paying $20 or $25 ; and he never paid it. The proposal was never carried out, and therefore Reed was not released.
Judgment affirmed.